DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group 1 invention in the reply filed on 5/25/2022 is acknowledged.
Applicant’s election without traverse of Species A in the reply filed on 7/22/2022 is acknowledged.
Claims 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The following information disclosure statement submission dates (IDS) have been considered by the examiner:
6/1/2022, 2/11/2022,12/13/2021, 11/11/2021, 10/13/2021, 7/15/2021, 2/2/2021, and1/13/2021 (2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 33, and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the confusion over claim scope, the claims have been examined as best understood.
Regarding claim 1:
	This claim requires that the at least one logic circuit is configured such that “the output is conditioned by the same sensor.”  However, the claim lacks sufficient antecedent basis for any sensor, much less “the same sensor.”  The lack of antecedent basis make the entire limitation of “output at least one digital count value for each different address and the same ID, wherein the output is conditioned by the same sensor” unclear, such that an artisan would not be able to determine which logic circuit outputs would result in claim infringement.  Does the integrated circuit comprise a plurality of sensors?  Is the “same sensor” meant to be comprised in the claimed integrated circuit, such that a single sensor conditions each output?  Is it meant to be comprised in the print apparatus logic circuit, such that each output from the logic circuit(s) is conditioned after being received by the print apparatus?
Regarding claims 2-11, 33, and 35-40:
	These claims fail to remedy the deficiencies of claim 1, and thus also fail to meet the requirements of this statute.
Further regarding claim 8:
The claim feature “the first I2C reconfigured address” (on line 4 of the claim) does not have sufficient antecedent basis in the claim.  Examiner notes the feature that the logic circuit(s) respond to commands to “a reconfigured I2C address”; however, because Applicant purposefully identified the “first I2C reconfigured address” with different nomenclature, it is not clear whether these limitations are meant to refer to the same reconfigured address.
Further regarding claim 9:
	The claim feature that the logic circuit (read as “the at least one logic circuit”: please see the claim objections below) responds “for each corresponding duration based on the respective received time period via the associated first default address” is confusing because it lacks antecedent basis for multiple features.  Specifically, the claim lacks antecedent basis for a duration, much less “each corresponding duration.”  Moreover, the claim lacks antecedent basis for “the associated first default address.”  While parent claim 1 does introduce “at least one first default I2C address,” the claims fail to describe associations between the at least one first default I2C address and received time periods.
Further regarding claim 10:
	The claim feature that the logic circuit is configured to respond in a particular manner “based on at least one of the received time periods” is unclear because there is no antecedent basis for the term “the received time periods.”
Further regarding claim 11:
	This claim requires that the integrated circuit comprises “at least one sensor,” and that the logic circuit is configured to respond to “a class or sub-class ID.”  Is the “same sensor” (from claim 1) comprised in the “at least one sensor”?  Or is the “same sensor” different from / in addition to the “at least one sensor”? Is the recitation of “a class or sub-class ID” mean to refer to the “a class and/or sub-class ID” included in the command (from claim 1)?  Or is this claim separately referencing a different “class or sub-class ID”?
To which “sensor” does the recitation on line 3 of the claim refer?  To the “same sensor” (of claim 1) or to the “at least one sensor” (on line 1 of claim 11)?
	When different claim limitations use similar nomenclature to reference different features, the scope becomes unnecessarily confusing.  Please ensure that recitations of the same claim element use proper antecedent basis in referencing a previously claimed feature.  Please also ensure that recitations of different claim elements use different nomenclature.

Claim Objections
Claims 9-10 are objected to because of the following informalities:  please change the recitations of “the logic circuit” to “the at least one logic circuit,” since no particular logic circuit, of the at least one logic circuit, has been identified.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (US 2013/0067016 A1) in view of Anderson et al. (WO 2017/189013 A1).
Please note that the absence of a claim rejection under this heading should not be taken as an indication of allowability over the cited prior art.
Regarding claim 1:
	Adkins et al. disclose an integrated circuit (integrated circuit chip 230) for a replaceable print apparatus component (paragraph 20) comprising an I2C serial bus communication interface to communicate with a print apparatus logic circuit over the bus (paragraphs 23-24), and at least one logic circuit (processor 200), wherein the at least one logic circuit is configured to:
	respond to, and with, cryptographically authenticated communications to at least one first default I2C address (paragraphs 39, 41, 43), and
	in response to commands to a plurality of different addresses, output data for each different address (paragraphs 39-41).
	Adkins et al. do not expressly disclose that the at least one logic circuit is configured to, in response to commands including a class and/or sub-class ID, output at least one digital count value wherein the output is conditioned by a sensor.
	However, Anderson et al. disclose an integrated circuit (at least sensing die 155) that more securely transmits fluid level information for a replaceable print apparatus component (for cartridge 135: paragraph 20), wherein at least one logic circuit is configured to, in response to commands including a class and/or sub-class ID (to commands including a specific sensing location 215: paragraphs 43, 48-51), output at least one digital count value (a “digital code”: paragraph 42), the output being conditioned by a sensor (paragraphs 92-97 & Fig. 6).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Adkins et al.’s logic circuit to respond to commands in the manner taught by Anderson et al., for the purpose of securely transmitting the fluid levels.  In doing so, Adkins et al.’s modified integrated circuit would naturally respond with the appropriate digital count value according to each given different address.
Regarding claim 4:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 1, and Anderston et al. also disclose that the integrated circuit comprises a sensor (sensing elements 435) to detect a temperature change (paragraph 30).
Regarding claim 5:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 1, and Anderson et al. also disclose that the at least one logic circuit is configured to select the sensor based on the class ID (based on the specific sensing location 215: paragraphs 3, 48-51).
Regarding claim 7:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 1, and Adkins et al. also disclose that the plurality of different addresses includes a plurality of different reconfigured I2C addresses (paragraphs 39, 41, 43).
Regarding claim 35:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 1, and Anderson et al. also disclose that the at least one logic circuit is configured to use a different sensor and/or data source upon receiving a different class ID (paragraphs 43, 48-51).
Regarding claim 36:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 1, and Anderson et al. also disclose that the at least one logic circuit is configured to generate a digital count value based on input parameters (i.e. sensing location: paragraph 43) using a look up table and/or algorithm (paragraph 68 & Fig. 5), wherein the LUT and/or algorithm associates the input parameters with output digital count values (paragraphs 78-85 & Fig. 5).
Regarding claim 37:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 36, and Anderson et al. also disclose that the input parameters include at least one of a received class ID or a received sub-class ID (paragraphs 68, 78-85 & Fig. 5).
Regarding claim 38:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 37, and Anderson et al. also disclose that the input parameters further include a received calibration parameter (i.e. threshold voltage 460: paragraph 68).
Regarding claim 39:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 1, and Adkins et al. also disclose that the at least one logic circuit is configured to, over time, change at least on digital count value output upon receiving a second class ID and a series of sub-class IDs (the output digital count changes in response to a different sensing location: paragraphs 3, 48-51, 92-97).
Regarding claim 40:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 39, and Anderson et al. also disclose that the integrated circuit includes a sensor cell (sensing element 435) to detect a temperature change (paragraph 30), wherein the at least one logic circuit is configured to, upon receiving a third class ID (a third sensing location), condition the output digital count value depending on a state of that sensor cell (paragraphs 92-97 & Fig. 6).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. as modified by Anderson et al., as applied to claim 1 above, and further in view of Fister et al. (US 2013/0054933 A1).
Regarding claim 3:
	Adkins et al.’s modified integrated circuit comprises all the limitations of claim 1, and but does not expressly disclose that the integrated circuit comprises a sensor to detect an effect of a pneumatic stimulus wherein a voltage output of the sensor changes depending on an absence or presence of the effect of the pneumatic stimulus.
However, Fister et al. disclose an integrated circuit for a replaceable print apparatus component, wherein the integrated circuit may include a voltage based gas gauge to detect an effect of a pneumatic stimulus, wherein the sensor output changes depending on the amount of pneumatic stimulus (paragraphs 40-41).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a pneumatic sensor, as suggested by Fister et al., into Adkins et al.’s integrated circuit, so as to perform the desired ink level detection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10894423. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 10 includes all the limitations of instant claim 1, except that the communications are cryptographically authenticated.  However, such a feature is well known to authenticate I2C communications and is presented in the prior art of record.

Instant Claim
Patented Claim
1. An integrated circuit for a replaceable print apparatus component comprising: an I2C serial bus communication interface to communicate with a print apparatus logic circuit over the bus; and at least one logic circuit, wherein the at least one logic circuit is configured to respond to, and with, cryptographically authenticated communications to at least one first default I2C address, and in response to commands including a class and/or sub-class ID to a plurality of different addresses, output at least one digital count value for each different address and the same ID.
1. An integrated circuit for a replaceable print component, the integrated circuit comprising: an interface to communicate with a printer; and at least one logic circuit to: in response to an I2C power signal from the printer, act upon communications directed to a first I2C communications address of the integrated circuit; upon receiving a command from the printer including the first I2C communications address and a time period, run a time function to determine an end of a duration based on the time period, and act upon commands from the printer directed to a second I2C communications address of the integrated circuit; upon receiving an address setting command from the printer specifying the second I2C communications address, an address function, and a third I2C communications address of the integrated circuit, act upon commands from the printer sent to the third I2C communications address; and upon receiving: (1) a command from the printer specifying the third I2C communications address, a class parameter function, and a class parameter value, and (2) a read request, output a count value in response to respective read requests; and after the end of the duration, act upon communications directed to the first I2C communications address.

10. The integrated circuit of claim 1, further including a sensor cell to detect an effect of a pneumatic stimulus, wherein the at least one logic circuit is to, when receiving a class parameter value associated with a first class, condition the count value depending on a state of the sensor cell.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hasseler et al. (US 2004/0021711 A1) disclose a related system for ink management that uses i2C communications, wherein each consumable print apparatus component is provided with a smart tag.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853